                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION

LATASHA WAGNER                                                                                      PLAINTIFF
On behalf of S.S., a Minor

vs.                                      Civil No. 4:18-cv-04118

NANCY A. BERRYHILL                                                                               DEFENDANT
Acting Commissioner, Social Security Administration

                                       MEMORANDUM OPINION

        Latasha Wagner (“Plaintiff”) brings this action on behalf of S.S., a minor, pursuant to §

205(g) of Title II of the Social Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial

review of a final decision of the Commissioner of the Social Security Administration (“SSA”)

denying S.S.’s application for Supplemental Security Income (“SSI”) under Title XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 5.1 Pursuant to this authority, the Court issues

this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiff protectively filed an SSI application on behalf of S.S. on October 23, 2014. (Tr.

16). With this application, Plaintiff alleges S.S. is disabled due to ADHD. (Tr. 154). Plaintiff

alleges S.S.’s onset date was September 1, 2012. (Tr. 13). This application was denied initially and

again upon reconsideration. (Tr. 44-53).

        Thereafter, Plaintiff requested an administrative hearing on this denied application. This

        1
            The docket numbers for this case are referenced by the designation “ECF No. ____” The transcript pages
for this case are referenced by the designation “Tr.”

                                                        1
hearing request was granted, and Plaintiff’s administrative hearing was held on April 17, 2017. (Tr.

31-43). At this hearing, Plaintiff and S.S. were present and were represented by Greg Giles. Id.

Plaintiff and S.S. testified at this hearing. Id.

        On May 9, 2017, the ALJ entered an unfavorable decision denying Plaintiff’s application for

SSI on behalf of S.S. (Tr. 10-28). In this decision, the ALJ determined S.S. was born on January

23, 2008 and was a school-aged child on October 23, 2014, the date the application was filed, and

was currently a school-aged child. (Tr. 16, Finding 1). The ALJ determined S.S. had not engaged

in Substantial Gainful Activity (“SGA”) since October 23, 2014, the application date. (Tr. 19,

Finding 2). The ALJ determined S.S. had the following severe impairments: attention deficit

hyperactivity disorder, mood disorder, and probable borderline intellectual functioning. (Tr. 19,

Finding 3). The ALJ also determined, however, that none of S.S.’s impairments met, medically

equaled, or were functionally equivalent to the Listing of Impairments in Appendix 1, Subpart P,

Regulations No. 4 (“Listings”). (Tr. 19-24, Findings 4-5).

        In assessing whether S.S.’s impairments were functionally equivalent to the Listings, the ALJ

assessed six domains of functioning. (Tr. 16-24, Finding 5). Specifically, the ALJ determined S.S.

had the following limitations in the six domains of functioning: (1) less than marked limitation in

acquiring and using information; (2) less than marked limitation in attending and completing tasks;

(3) less than marked limitation in interacting and relating with others; (4) no limitation in moving

about and manipulating objects (no limitation was alleged); (5) less than marked limitation in ability

to care for herself; and (6) no limitation in health and physical well-being. Id. Based upon these

findings, the ALJ determined S.S. had not been under a disability, as defined by the Act, at any time

from the date Plaintiff’s application was filed through the date of the ALJ’s decision. (Tr. 24,



                                                    2
Finding 6).

       Thereafter, Plaintiff requested the Appeals Council’s review of the ALJ’s unfavorable

decision. On March 22, 2018, the Appeals Council declined to review this unfavorable decision.

(Tr. 2-6). On August 16, 2018, Plaintiff filed the present appeal. ECF No. 1. The Parties consented

to the jurisdiction of this Court on August 16, 2018. ECF No. 5. Both Parties have filed appeal

briefs. ECF Nos. 13-14. This case is now ready for decision.

2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence in the record as a whole. See 42 U.S.C. § 405(g)

(2006); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision, the

Court may not reverse it simply because substantial evidence exists in the record that would have

supported a contrary outcome or because the Court would have decided the case differently. See

Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is possible

to draw two inconsistent positions from the evidence and one of those positions represents the

findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d 1065,

1068 (8th Cir. 2000).

       In this case, Plaintiff is seeking disability benefits on behalf of a minor child. On August 22,

1996, Congress enacted the Personal Responsibility and Work Opportunity Reconciliation Act of

1996, Public Law No. 104-193, 110 Stat. 2105 (1996) (codified at 42 U.S.C. § 1382c(a)(3)(C)),



                                                  3
which provided a more stringent standard for determining eligibility for Title XVI childhood

disability benefits than the old law and prior regulations required. See Rucker v. Apfel, 141 F.3d

1256, 1259 (8th Cir. 1998); 142 Cong. Rec. H8913; H.R. Conf. Rep. No. 725, 104th Cong. 2d Sess.

328 (1996), reprinted in 1996 U.S. Code, Cong. and Ad. News 2649, 2716; Federal Register, Vol.

62, No. 28, p. 6409.

        Among other things, the new law amended Section 1614(a)(3) of the Act, 42 U.S.C. §

1382c(a)(3), and changed the statutory definition of disability for individuals under age eighteen (18)

under the SSI program. Under the new standard, a child is entitled to disability benefits only if he

or she has a medically determinable physical or mental impairment, which results in marked and

severe functional limitations, and which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months. See Pub. L. No. 104-193 §

211(a)(4)(c); 20 C.F.R. § 416.906. The new standard applies to all applicants who filed claims on

or after August 22, 1996, or whose claims had not been finally adjudicated by August 22, 1996.

Since Plaintiff filed her application in 2014, the new law applies.

        Under the new law, the ALJ’s disability determination is based upon a three-step analysis.

See 20 C.F.R. § 416.924. First, the ALJ must determine whether the minor child has engaged in

substantial gainful activity. If not, the ALJ will proceed to the second step where the ALJ must

consider whether the child has a severe impairment. If a severe impairment is found, the ALJ will

proceed to the third step. At this step, the ALJ, must consider whether the impairment meets, or is

medically or functionally equivalent, to a disability listing in the Listing of Impairments (“Listings”),

See 20 C.F.R. pt. 404, subpt. P, app. 1. A minor child may be disabled if his or her impairment is

functionally equivalent to a disability listing, even if the minor child’s impairment does not meet the



                                                   4
standard requirements for a disability listing. See 20 C.F.R. § 416.924(d)(1).

            A single method is provided for evaluating whether an impairment is “functionally

equivalent” to a disability listing, based upon six domains of functioning. The six domains are the

following: (1) acquiring and using information, (2) attending and completing tasks, (3) interacting

and relating with others, (4) moving about and manipulating objects, (5) caring for himself or herself,

and (6) health and physical well-being. See 20 C.F.R. § 416.926a(b)(1). If the minor child claiming

benefits has “marked” limitations in two of these domains or an “extreme” limitation in one of these

domains, then the child’s impairment is functionally equivalent to a disability listing. See id. §

416.926a(a); Moore ex rel. Moore v. Barnhart, 413 F.3d 718, 721 (8th Cir. 2005).

        A “marked” limitation is a limitation that is “more than moderate” and “less than extreme.”

See id. § 416.926a(e); Lehnartz v. Barnhart, No. 04-3818, 2005 WL 1767944, at *3 (8th Cir. July

27, 2005) (unpublished). A marked limitation is one that seriously interferes with a child’s ability

to independently initiate, sustain, or complete activities. See 20 C.F.R. § 416.926a(e). An “extreme”

limitation is more than “marked” and exists when a child’s impairment(s) interferes very seriously

with his or her ability to independently initiate, sustain or complete activities. See id. “Extreme”

limitation is the rating the Commissioner gives to the most serious limitations. See id.

3.      Discussion:

        In Plaintiff’s appeal brief, she raises one argument: the ALJ erred in finding S.S.’s

impairments were not functionally equivalent to the Listings. ECF No. 13 at 1-21. The Court will

evaluate this argument for reversal.2


        2
          It appears Plaintiff also argues at the end of her briefing that S.S.’s impairments meet the
requirements of Listings 112.05 and 112.11. ECF No. 13 at 13-21. Those listings, however, require
nearly the same demonstration of “marked” and “extreme” limitations as are required for functional
equivalency. Thus, the Court will only address those arguments under functional equivalency.

                                                     5
         As noted above, the ALJ evaluated six domains of functioning to determine functional

equivalence: (1) acquiring and using information, (2) attending and completing tasks, (3) interacting

and relating with others, (4) moving about and manipulating objects, (5) caring for himself, and (6)

health and physical well-being. In the present action, Plaintiff claims S.S. has an “extreme”

limitation in acquiring and using information and attending and completing tasks and a “marked”

limitation in interacting and relating with others. ECF No. 13 at 1-13. The Court will address each

of these domains separately.

               A.      Acquiring and Using Information

       Plaintiff claims S.S. has an “extreme” limitation in this domain of functioning. ECF No. 13

at 7-8. In his opinion, the ALJ determined Plaintiff had a “less than marked limitation in acquiring

in using information.” (Tr. 19). The ALJ based this determination upon the following:

       The claimant has less than marked limitation in acquiring and using information.
       In August 2015, the claimant was administered the Wechsler Intelligence Scale for
       Children, Fourth Edition (WISC-IV), to determine her level of intelligence (Exhibit
       9F/6). On the testing, the claimant earned a full-scale IQ score of 64 with a verbal
       score of 73 and a fluid reasoning index of 69. The claimant’s scores meant she
       suffered from a very low range of intelligence. On the Wide Range of Achievement
       Test, Fourth Edition (WRAT-IV), the claimant earned below average and very low
       scores in the area of reading composition and math computation, respectively
       (Exhibit 9F/6). The claimant also suffers from dyslexia (Exhibit 10F/2).

       The claimant’s teachers also confirmed her deficits in this domain. The claimant’s
       first grade teacher Laurel McCarter stated in the December 2014 Teacher
       Questionnaire that the claimant had problems with comprehending and following oral
       and written information and with completing math problems (Exhibit 9E/2). Her
       teacher Meredith Smith stated in the March 2017 Teacher Questionnaire that the
       claimant had “very serious” struggles in basic mathematical computation and
       problem-solving (Exhibit 12E/3). The claimant’s language teacher Letitia Elkins
       described in the March 2017 Teacher Questionnaire that the claimant had “obvious”
       problems (3 out of 5 in intensity) with learning, comprehending, and understanding
       information (Exhibit 13E/3).

       The claimant’s impairments in this domain do not rise to the level of “marked”

                                                 6
       limitations because her symptoms improve with special education and treatment. For
       example, Ms. Smith stated that the claimant’s limitation improved with extra support
       and instruction in small group settings (Exhibit 12E/3). Also, the claimant’s greatest
       deficit is in math while she retains better functioning in her reading and language
       skills. Therefore, on balance, the claimant’s more significant deficits in this domain
       are reduced to the point where they impose “less than marked” limitations on her
       functioning.

Id. Upon review of these reasons and Plaintiff’s briefing on this issue, the Court finds no basis for

reversing the ALJ’s decision on this domain of functioning. Furthermore, even if, based upon her

low IQ test scores alone, S.S. might be found to have a “marked” limitation, the Court finds no other

domain in which S.S. would also have a “marked” limitation such that S.S. could meet the functional

requirements for the Listings.

               B.      Attending and Completing Tasks

       Plaintiff claims S.S. has an “extreme” limitation in this domain of functioning. ECF No. 13

at 8-10. In his opinion, the ALJ determined Plaintiff had a “less than marked limitation in attending

and completing tasks.” (Tr. 20). The ALJ based this determination upon the following:

       The claimant has less than marked limitation in attending and completing tasks. The
       claimant has a diagnosis of ADHD, which inherently causes some limitations in this
       domain (Exhibit 9F). In particular, the claimant was hyperactive, intrusive, and
       restless throughout her August 2015 examination with the psychologist James Lee
       Hoover, Ed.D. (Exhibit 9F/4). In their Teacher Questionnaires, all of the claimant’s
       teachers reported that the claimant had problems with paying attention, completing
       tasks, and working with distracting others (Exhibits 9E/3; 12E/4; 13E/4).

       The claimant’s limitations within this domain do not impose serious limitations on
       her functioning to rise to the level of “marked” limitations. She was able to be
       redirected when she presented with hyperactive symptoms (Exhibit 9F/4). Also, her
       symptoms have shown some improvement with her anti-stimulant medications
       (Exhibit 7F-5).

Id. Upon review of Plaintiff’s briefing on this issue and the ALJ’s opinion, the Court finds no basis

for reversing the ALJ’s decision on this domain of functioning


                                                 7
               C.      Interacting and Relating with Others

       Plaintiff claims S.S. has a marked limitation in this domain of functioning. ECF No. 13 at

10-11. In his opinion, the ALJ determined Plaintiff had a “less than marked limitation in interacting

and relating with others.” (Tr. 21). The ALJ based this determination upon the following:

       The claimant has less than marked limitation in interacting and relating with others.
       The claimant’s teachers report that she has in-school suspensions and that she has
       problems following rules, playing with other children, and seeking attention (Exhibit
       12E/5; 13E/5) The claimant also demonstrated a variable mood and anger outbursts
       in her earlier examinations (Exhibits 1F, 2F). She also showed some intrusiveness
       in her August 2015 examination with Dr. Hoover (Exhibit 9F/2).

       The claimant’s limitations in this domain do not rise to the level of “marked”
       limitations because she was not properly medicated at the time of her examinations.
       In fact, it appears that it was the claimant’s behavioral problems that led to her
       eventual diagnosis and treatment for ADHD. The claimant’s medical reports and
       school records after her treatment show that her behavioral problems have improved
       (Exhibit 11E, 12E, 13E, 10F).

Id. Upon review of Plaintiff’s briefing on this issue and the ALJ’s opinion, the Court finds no basis

for reversing the ALJ’s decision on this domain of functioning

       Because the Court cannot find a basis for reversal as to any of these domains of functioning,

the Court likewise finds no basis for reversal in this case.

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying benefits

to Plaintiff on behalf of S.S. is supported by substantial evidence and should be affirmed. A

judgment incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure

52 and 58.

       ENTERED this 17th day of July 2019.

                                                                 Barry A. Bryant
                                                               /s/
                                                               HON. BARRY A. BRYANT
                                                               U. S. MAGISTRATE JUDGE
                                                  8
